DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 10, 12-13, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shim et al. (U.S. Patent 9,074,405).  Regarding Claims 1 and 10, Shim et al., hereafter “Shim,” show that it is known to carry out a pouch molding method (Abstract: pouch is construed to be any object that can hold something therein) comprising a seating step, a stripper descending step, a fixing step, a molding preparation step, and a molding step (Figures 1-5; pouch film is construed to be a thin layer of material which forms a pouch).
Regarding Claims 3 and 12, Shim shows the method of claims 1 and 10 above, including one comprising a step of allowing the punch to descend, allowing the punch to contact the other surface of the pouch film, a step of allowing the blank holder to ascend, and allowing the blank holder to contact the one surface of the pouch film (Figures 1-3).
Regarding Claims 4 and 13, Shim shows the method of claims 1 and 10 above, including one wherein after the molding preparation step, the punch and blank holder secure the pouch film therebetween (Figure 3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim.  Shim shows the process of claims 1 and 10 above, but he does not show the particular order of steps.  However, it would have been obvious to one of ordinary skill in the art to carry out the steps in the claimed order because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C)).

Claims 5-6, 8-9, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kriegner et al. (U.S. Patent Application Publication 2010/0187291).  Shim shows the method and apparatus of claims 1, 7, 10, and 16 above, but he does not show using hydraulic pressure to move the blank holder.  Kriegner et al., hereafter “Kriegner,” show that it is known to move a blank holder using a hydraulic pressure (0069).  It would have been obvious to one of ordinary skill in the art to use Kriegner’s hydraulic pressure to move Shim’s blank holder because there is art recognized suitability to use hydraulic pressure to move elements (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742